                 Case 21-10527-JTD              Doc 874           Filed 08/31/21     Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                              )
In re:                                                        )    Chapter 11
                                                              )
CL H WINDDOWN LLC, et al.,1                                   )    Case No. 21-10527 (JTD)
                                                              )
                                    Debtors.                  )    (Jointly Administered)
                                                              )

           NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING
          ON SEPTEMBER 2, 2021 AT 1:00 P.M. (PREVAILING EASTERN TIME)
                  BEFORE THE HONORABLE JOHN T. DORSEY

     PLEASE TAKE NOTICE: Until further notice, all hearings scheduled before Judge
    Dorsey will be conducted entirely over Zoom. All participants are required to register
      prior to the hearing using the Zoom link provided below. You must register with
    your full name or you will not be permitted into the Zoom hearing. Persons without
     internet access may contact Chambers staff to request a toll-free number to appear
        telephonically. Please contact Chambers at least one business day prior to the
                                      scheduled hearing.

                                                    Zoom link:
    https://debuscourts.zoomgov.com/meeting/register/vJItdu2oqzIjHDIzdwIlu6SwCqngB_26pro




UNCONTESTED MATTERS UNDER CNO:

    1. Debtors' First Omnibus Objection (Non-Substantive) to Certain Claims (Amended and
       Late Filed) [Filed 8/3/21] (Docket No. 784)

         Response Deadline: August 17, 2021 at 4:00 p.m. (ET).

         Responses Received:

             A. Informal response of Kiefer Werkzeugbau GmbH




1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CL H Winddown LLC (8957); CL I Winddown LLC (3596); CL PH Winddown LLC (8957); CL PA Winddown
LLC (5453); CL PIH Winddown LLC (8957); CL PP Winddown LLC (8957); CL RH Winddown LLC (8957); CL
Sub Winddown LLC (8957); PP PA Winddown LLC (8322); CL R Winddown LLC (3727); and PSS Winddown
LLC (9948).

                                                          1
                 Case 21-10527-JTD       Doc 874     Filed 08/31/21     Page 2 of 6




        Related Documents:

             A. Notice of Submission of Proof of Claim in Connection with the Debtors' First
                Omnibus Objection (Non-Substantive) to Certain Claims (Amended and Late
                Filed) [Filed 8/19/21] (Docket No. 838)

             B. Certification of No Objection Regarding Debtors' First Omnibus Objection (Non-
                Substantive) to Certain Claims (Amended and Late Filed) [Filed 8/31/21] (Docket
                No. 871)

        Status: The informal response of Kiefer Werkzeugbau GmbH has been resolved. A
        certification of no objection has been filed and counsel respectfully requests entry of the
        order at the Court’s convenience.

    2. Debtors' Second Omnibus Objection (Non-Substantive) to Certain Claims (Wrong Debtor
       and Duplicate) [Filed 8/3/21] (Docket No. 785)

        Response Deadline: August 17, 2021 at 4:00 p.m. (ET).

        Responses Received:

             A. Informal response of Lexmar Distribution, Inc.

        Related Documents:

             A. Notice of Submission of Proof of Claim in Connection with the Debtors' Second
                Omnibus Objection (Non-Substantive) to Certain Claims (Wrong Debtor and
                Duplicate) [Filed 8/19/21] (Docket No. 839)

             B. Certification of No Objection Regarding Debtors' Second Omnibus Objection
                (Non-Substantive) to Certain Claims (Wrong Debtor and Duplicate) [Filed
                8/31/21] (Docket No. 872)

        Status: The informal response of Lexmar Distribution, Inc. has been resolved. A
        certification of no objection has been filed and counsel respectfully requests entry of the
        order at the Court’s convenience.

    3. Debtors' Fourth Omnibus Objection (Substantive) to Certain Claims (Substantive
       Duplicate, Modify and Reclassify) [Filed 8/3/21] (Docket No. 787)

        Response Deadline: August 17, 2021 at 4:00 p.m. (ET).

        Responses Received: None.

        Related Documents:

             A. Notice of Submission of Proofs of Claim in Connection with the Debtors' Fourth
                Omnibus Objection (Substantive) to Certain Claims (Substantive Duplicate,
                Modify and Reclassify) [Filed 8/19/21] (Docket No. 841)


DOCS_DE:235799.1 13044/001                       2
                 Case 21-10527-JTD      Doc 874      Filed 08/31/21     Page 3 of 6




             B. Certification of No Objection Regarding Debtors' Fourth Omnibus Objection
                (Substantive) to Certain Claims (Substantive Duplicate, Modify and Reclassify)
                [Filed 8/31/21] (Docket No. 873)

        Status: A certification of no objection has been filed and counsel respectfully requests
        entry of the order at the Court’s convenience.

CONTESTED MATTERS GOING FORWARD:

    4. Debtors' Third Omnibus Objection (Substantive) to Certain Claims (Cured Claims and
       No Liability Claims) [Filed 8/3/21] (Docket No. 786)

        Response Deadline: August 17, 2021 at 4:00 p.m. (ET).

        Responses Received:

             A. Informal response of Emerging Acquisitions, LLC

             B. Informal response of Nations Fund I, LLC

             C. United States of America’s Response to Debtors' Third Omnibus Objection
                (Substantive) to Certain Claims (Cured Claims and No Liability Claims) [Filed
                [Filed 8/17/21] (Docket No. 825)

        Related Documents:

             A. Notice of Submission of Proofs of Claim in Connection with the Debtors' Third
                Omnibus Objection (Substantive) to Certain Claims (Cured Claims and No
                Liability Claims) [Filed 8/19/21] (Docket No. 840)

        Status: The informal responses received from Emerging Acquisitions, LLC and Nations
        Fund I, LLC have been resolved. The Debtors continue to work towards resolving the
        response of the United States of America. This matter will be going forward.

    5. Motion of the Official Committee of Unsecured Creditors for an Order Pursuant to
       Bankruptcy Rule 2004 and Local Bankruptcy Rule 2004-1 Directing the Production of
       Documents by, and the Examination of, Leon Farahnik and HPC Industries, LLC [Filed
       8/19/21] (Docket No. 842)

        Response Deadline: August 26, 2021 at 4:00 p.m. (ET).

        Responses Received:

             A. Objection of Leon Farahnik and HPC Industries, LLC to the Official Committee
                of Unsecured Creditors Motion for an Order Pursuant to Bankruptcy Rule 2004
                and Local Bankruptcy Rule 2004-1 Directing the Production of Documents, and
                the Examination of Leon Farahnik and HPC Industries, LLC [Filed 8/26/21]
                (Docket No. 863)


DOCS_DE:235799.1 13044/001                       3
                 Case 21-10527-JTD       Doc 874     Filed 08/31/21    Page 4 of 6




        Reply:

             A. Reply in Support of Motion of the Official Committee of Unsecured Creditors for
                an Order Pursuant to Bankruptcy Rule 2004 and Local Bankruptcy Rule 2004-1
                Directing the Production of Documents by, and the Examination of, Leon
                Farahnik and HPC Industries, LLC [Filed 8/30/21] (Docket No. 867)

        Related Documents: None.

        Status: This matter will be going forward.


CONFIRMATION:

    6. Debtors' First Amended Plan of Liquidation [Filed 7/21/21] (Docket No. 749)

        Response Deadline: August 23, 2021 at 4:00 p.m. (ET). Extended for the United States
        Trustee to August 24, 2021 at 4:00 p.m. (ET). Extended for Orion Energy Partners
        Investment Agent, LLC to August 25, 2021 at 12:00 p.m. (ET).

        Responses Received:

             A. Objection of the United States Trustee to the Debtors' First Amended Plan of
                Liquidation [Filed 8/24/21] (Docket No. 850)

             B. Joinder of Official Committee of Unsecured Creditors in Debtors' Memorandum
                of Law in Support of Confirmation of Debtors' First Amended Chapter 11 Plan of
                Liquidation [Filed 8/30/21] (Docket No. 868)

        Related Documents:

             A. Debtors' Chapter 11 Plan of Liquidation [Filed 7/2/21] (Docket No. 690)

             B. Disclosure Statement for Debtors' Chapter 11 Plan of Liquidation [Filed 7/2/21]
                (Docket No. 691)

             C. Notice of Filing of Exhibit "C" to the Disclosure Statement for Debtors' Chapter
                11 Plan of Liquidation [Filed 7/14/21] (Docket No. 725)

             D. Notice of Filing of Clean and Blackline Versions of: (A) Debtors' First Amended
                Chapter 11 Plan of Liquidation; and (B) Disclosure Statement for the Debtors'
                First Amended Chapter 11 Plan of Liquidation [Filed 7/20/21] (Docket No. 740)

             E. Notice of Filing of Official Committee of Unsecured Creditors' Proposed Letter in
                Support of Debtors' Chapter 11 Plan of Liquidation [Filed 7/20/21] (Docket No.
                744)




DOCS_DE:235799.1 13044/001                       4
                 Case 21-10527-JTD      Doc 874      Filed 08/31/21    Page 5 of 6




             F. [Signed] Order (I) Approving Disclosure Statement; (II) Scheduling Confirmation
                Hearing; (III) Approving Form and Manner of Notice of Confirmation Hearing;
                (IV) Establishing Procedures for Solicitation and Tabulation of Votes to Accept
                or Reject Plan, Including (A) Approving Form and Content of Solicitation
                Package; (B) Establishing Record Date and Approving Procedures for
                Distribution of Solicitation Packages; (C) Approving Forms of Ballots; (D)
                Establishing Voting Deadline for Receipt of Ballot; and (E) Approving
                Procedures for Vote Tabulations; (V) Establishing Deadline and Procedures for
                Filing Objections to Confirmation of Plan; and (VI) Granting Related Relief
                [Filed 7/21/21] (Docket No. 747)

             G. Disclosure Statement for Debtors' First Amended Chapter 11 Plan of Liquidation
                [Filed 7/21/21] (Docket No. 750)

             H. Notice of (A) Hearing to Consider Confirmation of Debtors' Chapter 11 Plan of
                Liquidation; (B) Deadline for Voting to Accept or Reject Plan; and (C) Related
                Matters [Filed 7/27/21] (Docket No. 759)

             I. Plan Supplement [Filed 8/16/21] (Docket No. 824)

             J. Amended Plan Supplement [Filed 8/25/21] (Docket No. 861)

             K. Declaration of Aileen Daversa on Behalf of Stretto Regarding Solicitation of
                Votes and Tabulation of Ballots Accepting and Rejecting Proposed Debtors' First
                Amended Chapter 11 Plan of Liquidation [Filed 8/25/21] (Docket No. 862)

             L. Declaration of Brian Weiss In Support of Confirmation of Debtors’ Amended
                Chapter 11 Plan of Liquidation [Filed 8/27/21] (Docket No. 865)

             M. Memorandum of Law In Support of Confirmation of Debtors’ First Amended
                Chapter 11 Plan of Liquidation [Filed 8/27/21] (Docket No. 866)


        Status: This matter will be going forward. The Debtors will rely on the declarations of
        Aileen Daversa of Stretto and Brian Weiss of Force Ten Partners, LLC, CRO for the
        Debtors. Ms. Daversa and Mr. Weiss will be available should the Court have any
        questions.




DOCS_DE:235799.1 13044/001                       5
                 Case 21-10527-JTD   Doc 874   Filed 08/31/21    Page 6 of 6




Dated: August 31, 2021                   PACHULSKI STANG ZIEHL & JONES LLP

                                         /s/ James E. O’Neill
                                         Richard M. Pachulski (CA Bar No. 90073)
                                         Gabriel I. Glazer (CA Bar No. 246384)
                                         James E. O'Neill (DE Bar No. 4042)
                                         Steven W. Golden (NY Bar No. 5374152)
                                         919 N. Market Street, 17th Floor
                                         P.O. Box 8705
                                         Wilmington, DE 19899 (Courier 19801)
                                         Tel: (302) 652-4100
                                         Fax: (302) 652-4400
                                         Email: rpachulski@pszjlaw.com
                                                gglazer@pszjlaw.com
                                                joneill@pszjlaw.com
                                                sgolden@pszjlaw.com

                                         Attorneys for Debtors and Debtors in Possession




DOCS_DE:235799.1 13044/001                 6
